      Case 4:15-cr-00566 Document 306 Filed on 05/18/21 in TXSD Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
vs.                                                  §          Criminal No. 4:15-cr-0566-S1
                                                     §
LEE ROY VILLARREAL                                   §

                GOVERNMENT’S PROPOSED VOIR DIRE QUESTIONS

        The United States of America requests that the following questions be presented during

voir dire of prospective jurors in the above-captioned case.

                                                         Respectfully submitted,

                                                         JENNIFER B. LOWERY
                                                         Acting United States Attorney


                                                         s/ Anibal J. Alaniz
                                                         Anibal J. Alaniz
                                                         Assistant United States Attorney
                                                         Texas Bar No. 00966600
                                                         Federal I.D. No. 12590
                                                         1000 Louisiana
                                                         Suite 2300
                                                         Houston, Texas 77002

                                                         s/ Casey N. MacDonald________________
                                                         Casey N. MacDonald
                                                         Assistant United States Attorney
                                                         New Jersey State Bar No. 043362000
                                                         Federal Bar No. 915752
                                                         1000 Louisiana
                                                         Suite 2300
                                                         Houston, TX 77002
                                                         713-567-9000 (office)
                                                         713-567-9798 (direct)



                                                 1
    Case 4:15-cr-00566 Document 306 Filed on 05/18/21 in TXSD Page 2 of 10




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was delivered on

May 18, 2021, attorneys of record for defendants, via electronic case filing (ECF).

                                                    s/ Anibal J. Alaniz
                                                    Anibal J. Alaniz
                                                    Assistant United States Attorney

                                                    s/ Casey N. MacDonald
                                                    Casey N. MacDonald
                                                    Assistant United States Attorney




                                                2
       Case 4:15-cr-00566 Document 306 Filed on 05/18/21 in TXSD Page 3 of 10




                       United States’ Requested Voir Dire Question No. 1

         Do any of you know the defendant Lee Roy Villarreal?

                       United States’ Requested Voir Dire Question No. 2

         The attorneys representing defendant are Gerry Morris and Angelica Cogliano.

         The attorneys representing the United States are Assistant United States Attorneys Anibal

Alaniz and Casey MacDonald.

         Do any of you know any of these attorneys?

         If so, is your knowledge or dealings of a professional or personal nature?

         Would this knowledge in any way impact upon your impartiality in this particular case?

                             United States’ Requested Voir Dire No. 3

         Are any of you attorneys?

         Do any of you have a family member or close personal friend who is an attorney?

         If so, do you, your family member, or close personal friend work in the area of criminal

law?

         Would the fact that you, your family member, or close personal friend is an attorney affect

your impartiality in this case?

                       United States’ Requested Voir Dire Question No. 4

         The United States’ anticipated witnesses are:

         (Please refer to the United States’ witness list).

         Are any of you acquainted with any of these people? If so, would that relationship affect

your ability to render a true verdict?




                                                    3
    Case 4:15-cr-00566 Document 306 Filed on 05/18/21 in TXSD Page 4 of 10




                     United States’ Requested Voir Dire Question No. 5

       Do you recognize any of the other members of the jury venire panel?

                     United States’ Requested Voir Dire Question No. 6

       Have any of you, a family member or a close personal friend, ever been the subject of a

criminal investigation by FBI or DEA, or by any other federal, state or local law enforcement

agency?

       If so, would that fact affect your impartiality in this case?

                           United States’ Requested Voir Dire No. 7

       Have any of you ever been charged with a state or federal crime?

       Have any of you ever had a family member or close personal friend charged with a state or

federal crime?

       Has any member of the panel had a close friend or relative that has been charged with an

immigration related offense?

       If so, please state the nature of the charges.

                          United States’ Requested Voir Dire No. 8

       Have any of you ever been convicted of a crime, or placed on probation, regardless of

whether a final adjudication of guilt was entered?

                          United States’ Requested Voir Dire No. 9

       Do any of you have such a bias or prejudice against either the defendant or the United

States that you could not render a true verdict?

                          United States’ Requested Voir Dire No. 10

       Have any of you ever appeared as a witness in a criminal trial?


                                                   4
     Case 4:15-cr-00566 Document 306 Filed on 05/18/21 in TXSD Page 5 of 10




       If so, please elaborate.

                          United States’ Requested Voir Dire No. 11

       Have any of you ever served as a juror in a civil or criminal case in which an agreement on

a verdict was not reached?

                          United States’ Requested Voir Dire No. 12

       Have any of you ever served as a foreman of a jury?

                          United States’ Requested Voir Dire No. 13

       Do any of you have any physical limitation affecting your hearing or sight or anything else

that would make it difficult for you to serve as a juror?

                       United States’ Requested Voir Dire No. 14

       Do any of you have any business or personal matters that would prevent you from giving

your full attention to the evidence during this trial?

                          United States’ Requested Voir Dire No. 15

       Does any member of the panel have any difficulty understanding or reading English?

                          United States’ Requested Voir Dire No. 16

       Does anyone on the panel speak Spanish?

                          United States’ Requested Voir Dire No. 17

       Has anyone on the panel ever lived on the Texas/Mexican border?

                      United States’ Requested Voir Dire Question No. 18

       Everyone charged with a federal felony crime has a right to go to trial and require the

government to present evidence showing the defendant is guilty beyond a reasonable doubt before

that person can be convicted. Does anybody disagree or have any issues with this legal right?


                                                  5
    Case 4:15-cr-00566 Document 306 Filed on 05/18/21 in TXSD Page 6 of 10




                     United States’ Requested Voir Dire Question No. 19

       As the defendant sits here today, he is presumed innocent, and the burden is on the

government to present evidence to prove their guilt beyond a reasonable doubt. This burden never

shifts to the defendant. Does everyone understand and agree with this presumption of innocence?

                     United States’ Requested Voir Dire Question No. 20

       On the other hand, if the government presents evidence which you believe shows beyond

a reasonable doubt the defendant is guilty of the offenses he is charged with, at that point you

would have a legal duty to find the defendant guilty. Does everyone understand and agree with

this duty, if the government meets its burden?

                           United States’ Requested Voir Dire No. 21

       The United States has the burden of proving defendant’s guilt beyond a reasonable doubt.

While the United States’ burden is a strict or heavy burden, it is not an impossible burden. The

United States is not required to prove the defendant's guilt beyond all possible doubt or beyond a

shadow of a doubt.

       Does each of you understand that it is not necessary to prove the defendant's guilt beyond

all possible doubt or beyond a shadow of a doubt?

       Is there any among you who would hold the United States to a higher burden of proof than

proof beyond a reasonable doubt?

                           United States’ Requested Voir Dire No. 22

       In federal court, the jury determines the guilt or innocence of the defendant based on the

evidence heard at trial.   Should the jury return a verdict of guilty, the Court will decide the


                                                 6
     Case 4:15-cr-00566 Document 306 Filed on 05/18/21 in TXSD Page 7 of 10




punishment.    Punishment is a matter strictly for the court and is not to be considered by the jury

in any way in arriving at a verdict.

       Will any of you be unable to reach a verdict because you are not allowed to also consider

the punishment?

                          United States’ Requested Voir Dire No. 23

       Do any of you have any religious or philosophical beliefs that would make it difficult or

impossible to return a verdict of guilty against a person charged with a crime, no matter what the

circumstances?

                      United States’ Requested Voir Dire Question No. 24

       The Defendant is charged with conspiracy to possess with intent to distribute controlled

substances, conspiracy to kidnap and kidnapping. Anything about the nature of charges that would

make it hard for you sit as juror in this case?

                          United States’ Requested Voir Dire No. 25

       The law does not require the United States to call as witnesses all persons who may have

knowledge of the matters in issue at this trial or to produce as exhibits all papers or other items

mentioned during the trial.

       Do any of you believe that if the United States does not call all persons who may have

knowledge of the matters in issue and produce as exhibits all papers or other items mentioned in

the trial, you would not be able to weigh fairly the evidence that was presented and to return a

guilty verdict if the United States proved its case beyond a reasonable doubt?

                          United States’ Requested Voir Dire No. 26

       There will be several witnesses in this case who were utilized as informants by the


                                                  7
    Case 4:15-cr-00566 Document 306 Filed on 05/18/21 in TXSD Page 8 of 10




government to investigate crimes who received some benefit in return for their assistance and

truthful testimony.

       Does everyone agree to listen to the testimony of these witnesses and agree to judge their

testimony as you would any other witness?

       Does anyone feel that he or she could never believe the testimony of an informant under

any circumstance due to the sole fact that the witness was an informant?

                      United States’ Requested Voir Dire No. 27

       There will be several witnesses who testify against the defendants who have also been

charged in this case. You will hear that these people have been convicted and that part of their

reason for testifying is they hope to get some type of reduction in their sentence. This process is

commonplace and proper under the law.

       Does everyone agree to listen to the testimony of these cooperating defendants and agree

to judge their testimony as you would any other witness, subject to any other instructions I may

give you on this topic?

       Does anyone feel that he or she could never believe the testimony of a cooperating

defendant under any circumstance due to the sole fact that the witness was a cooperating

defendant?

                          United States’ Requested Voir Dire No. 28

       There are two types of evidence presented in criminal cases, direct and circumstantial.

       Direct evidence is something that points directly to something having occurred, such as a

witness who testifies to having directly seen or heard something happen.

       Circumstantial evidence is evidence which tends to indicate something occurred from the


                                                8
    Case 4:15-cr-00566 Document 306 Filed on 05/18/21 in TXSD Page 9 of 10




surrounding circumstances, such as seeing snow on the ground in the morning when there had

been none on the ground the night before – this evidence would tend to show it had snowed during

the night even though you had not directly seen it snow.

       The law does not give greater weight to either direct or circumstantial evidence, and a

person can be found guilty solely based on circumstantial evidence.

       Is there anyone who could not convict a person solely based on circumstantial evidence?

                         United States’ Requested Voir Dire No. 29

       Several of the charges in this case allege the defendant committed certain criminal

violations known as conspiracy. Conspiracy is a just a legal term for an agreement, in this case an

agreement to commit certain crimes as charged in the indictment.

       Once a person has agreed to commit these offenses with one or more other persons, that

person is guilty of the crime of conspiracy. Once this agreement has been reached, the person

does not even need to have taken any additional acts to be guilty of the conspiracy.

       Does everyone understand and agree with this aspect of the law?

       Is there anyone who could not follow the law on this issue?

       Once a person has joined a criminal conspiracy, that person is responsible for the actions

all other members of the conspiracy commit in furtherance of the conspiracy, even if the person

does not commit such acts himself, so long as those acts were reasonably foreseeable.

       Does everyone understand and agree with this aspect of the law?

       Is there anyone who would not want to follow the law on this issue?

       In addition, all members of a criminal conspiracy do not even need to know each other or

the other members of the conspiracy.


                                                9
    Case 4:15-cr-00566 Document 306 Filed on 05/18/21 in TXSD Page 10 of 10




       Does everyone understand and agree with this aspect of the law?

       Is there anyone who could not follow the law on this issue?

                          United States’ Requested Voir Dire No. 30

       There is a legal concept known as “aiding and abetting” which generally states that even if

a person did not physically commit the crime charged, if that person helped another person commit

that crime that person is equally as guilty as the person who committed the crime.

       Does everyone understand that concept?

       Is there anyone who could not vote to convict based on that concept if the evidence

supported it beyond a reasonable doubt?

                          United States’ Requested Voir Dire No. 31

       Some of the witnesses in this case may describe conversations they had with the

defendants. Most of these conversations were not recorded on video or audio.

       You are still allowed to judge the credibility of the witnesses and believe that the

conversations occurred as the witnesses describe.

       Even so, is there anyone who would require the government to produce a video or audio

recording before they could believe a witness’ testimony about a conversation occurring?

                          United States’ Requested Voir Dire No. 32

       Does any member of the panel, for any reason whatsoever, whether I have covered the

subject or not, believe he or she could not be a fair and impartial juror in this case?

       Have I failed to ask something that you think the Court and the parties should know about

before you are selected as a juror?




                                                 10
